TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00261-CV


                                 Jorge Arturo Aguirre, Appellant

                                                   v.

                                   Guillermo P. Flores, Appellee


 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
   NO. GN201430, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jorge Arturo Aguirre and Appellee Guillermo P. Flores no longer wish to

pursue this appeal and have filed a joint motion to dismiss with prejudice. In their motion, the

parties have informed the Court that all matters in controversy related to this appeal have been settled

and resolved to the parties’ mutual satisfaction. Accordingly, we grant the motion and dismiss the

appeal with prejudice. Tex. R. App. P. 42.1(a).




                                               __________________________________________

                                               Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop

Dismissed on Joint Motion

Filed: November 14, 2006




                                             2